DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification needs to be carefully reviewed for consistent terminology such as ‘sections’ and ‘portions’ and not use interchangeably.  Same for ‘channel’ and ‘duct’, as inlet channel arrangement is used in the specification but inlet duct channel is used in the claims. Is channel arrangement different than duct arrangement? These are just two examples.  Applicant must thoroughly review entire specification for correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-19 refer to the ‘curved portion’ and ‘curvature section’ as the same element.  This is confusing and needs corrected. Claim 1, line 5, recites ‘a curved portion’ and line 7 recites ‘the curvature section’ which lacks antecedent basis throughout claim 1 and rest of claims.  Line 9 refers to ‘mutually different radii of curvature’ when referring to the ‘plurality of continuously merging curvature sections.’  However, the term ‘mutually’ would suggest there are two merging sections, so the reference to ‘plurality merging section’ and ‘mutually’ is confusing. The phrase ‘not projecting in front of the flat processing surface’ is not understood. What determines ‘projecting’ and what is ‘in front of’ with respect to? Also, line 4 refers to ‘flat surface portion’ while lines 8 and 10 refer to ‘the flat surface section’ causing antecedent basis problems. The terms ‘section’ and ‘portion’ are being used interchangeably. The terms ‘curved’ and ‘curvature’ are also used interchangeably. The claims need to be thoroughly reviewed for proper terminology, congruent terminology and antecedence. 
Claim 3, the use of ‘curved’ and ‘curvature’ and ‘portion’ and ‘section’ are totally confusing as to what element is being claimed and described. What does ‘at least one further curvature section’ mean? The term ‘further’ is unclear.
Claim 4, ‘the curved section’ lacks antecedent basis. Claim 1 recites ‘curved portion’ or ‘curvature section.’  the phrase ‘exactly one or at least one’ is unclear as to exact limitation. How does the curved section ‘merge tangentially into the flat surface?’ This is unclear.  Same for claim 5, line 3.  Claim 5, The phrase ‘one further section’ is unclear.  This claim is unclear as it depends on claim 1 but mentions elements claimed in claims 3 and 4. The exact section of the curvature sections with a radius of curvature is not clearly defined in claim 5 as to which one exactly is bigger or smaller.
Claim 6 is totally unclear as to which  ‘the curved section’ is being recited to ‘project laterally.’  Claim 1 defines the curved section (27) as also the curvature section (27) as also having a plurality of curvature sections, so the specific ‘curved section’ (or curved portion) is unclear. How does section ‘project laterally?’ With respect to what? The phrase ‘at least one side or exactly one side’ is unclear as to exact limitation.
Claim 8, ‘the curved section’ lacks antecedent basis. Claim 1 recites ‘curved portion’ or ‘curvature section.’  Same with ‘flat surface section.’
Claim 9 is totally unclear. Is it flat surface ‘section or portion?’ How does it ‘extend over a part?’ Extend over with respect to what? Same for the curvature section/portion extending over remaining regions?  ‘the cross-section’ lacks antecedence. What part of the body is the cross-section? ‘the remaining regions’ lack antecedence. These ‘regions’ are unclear.
Claim 10, what are the ‘transverse ends’ transverse to? With respect to what?
Claim 11 is totally confusing as to the limitations.  The term ‘and/or’ is indefinite and the plurality of ‘and/or’ makes the claim even that more indefinite. ‘the circumferential’ lacks antecedence.
Claim 12, ‘the region’ and ‘the profile’ lack antecedence. What is the ‘profile’ in relation to? What view? What is a profile of an upper side of a wing?  Wing of what? This is indefinite. The last phrase ‘on the underside…’ makes no sense.
Claim 13, ‘the region’ lacks antecedence. What does ‘in the region’ constitute? This is indefinite. (two occurrences).  The term ‘and/or’ makes the claim and limitations indefinite.
Claim 14, ‘its outer circumference’ lacks antecedent basis. 
Claim 15, ‘its outer circumference’ lacks antecedent basis. The term ‘and/or’ makes the claim and limitations indefinite.
Claim 16, The term ‘and/or’ makes the claim and limitations indefinite.
Claim 18, ‘flow cross-sections’ of what? What are the first and second processing surface section? Ate these the same as the flat section and curved section? The term ‘and/or’ makes the claim and limitations indefinite.  “section’ and ‘portion’ are used interchangeably again. 
Claim 19, the phrase ‘the inlet openings or the inlet openings’ is unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12,14,16 is/are, as best understood, rejected under 35 U.S.C. 102a2 as being anticipated by Walker-1844996.

Walker discloses, as best understood,1. (Currently amended) A surface processing device, with a processing body 5/6, which has at least one processing surface 8/9 for grinding or polishing a workpiece surface, where the processing body has a flat surface portion 8 with a flat processing surface for processing flat workpiece surfaces and at least one curved portion 9 with a curved processing surface for processing curved workpiece surfaces, wherein the curvature section extends over a side of the processing body (see Figure 4) opposite the flat surface section, wherein the curvature section 9 has a plurality of continuously merging curvature sections (between 10 and 11) with mutually different radii of curvature and not projecting in front of the flat processing surface of the flat surface section (Fig 4).

    PNG
    media_image1.png
    123
    234
    media_image1.png
    Greyscale



2. (Currently amended) The surface processing device according to Claim 1,  wherein the curved portion 9 and the flat surface portion 8 adjoin one another at an angle on at least one transition region (left side Fig 4, where 10 meets flat side 8).  
3. (Currently amended) The surface processing device according to Claim 2, wherein a curvature portion 10 of the curvature section 9 at the at least one angular transition region (left side Fig 4) has a larger radius of curvature than at least one further curvature section 11 of the curvature section.  
4. (Currently amended) The surface processing device according to Claim 1, wherein  the curved section 11
5. (Currently amended) The surface processingClaim 1, wherein a radius of curvature of a curvature section 11 which merges tangentially into the flat surface section 8 is smaller than a radius of curvature of at least one further curvature portion 10 of the curvature section 9.
6. (Currently amended) The surface processing device according to Claim 1, wherein
7. (Currently amended) The surface processing device according to Claim 1, wherein  no polishing agent or abrasive  or holding agent for holding an abrasive or polishing agent is arranged on at least one, angular, transition region  between the flat surface section and the curved section (The flat sides of the block with no abrasive read on this limitation in that the flat side is a region ‘between the flat and curved sections.’)  
8. (Currently amended) The surface processing device according to Claim 1, wherein  the curved section 9 and the flat surface section 8 extend on opposite sides of the processing body for the most part over the entire transverse width thereof (Fig 4).  
9. (Currently amended) The surface processing device according to Claim 1, wherein
10. (Currently amended) The surface processing device according to Claim 1, wherein the curvature section 9 adjoins mutually opposite transverse end regions 10/11 of the flat surface section 8.  
11. (Currently amended) The surface processing device according to Claim 1, wherein the processing body is designed wholly or at least in sections (as best understood, there are sections that are cylinder, cone or stepped) as a cylinder and/or as a cone and/or as a stepped body, on the circumferential surface of which the curved section and the flat surface section are provided.  
12. (Currently amended) The surface processing device according to Claim 1, wherein the processing body has, in the region of the curved section 9, the profile of the upper side of a wing from 10 to 11, on the underside of which the flat surface section 8 is arranged.  
14. (Currently amended) The surface processing device according to Claim 1, wherein the processing body
16. (Currently amended) The surface processing device according to Claim 1, wherein the processing body has a longitudinal shape (Fig 2) and/or is configured as a cylinder.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Yu-2015/0217427.
	Walker discloses the claimed invention as detailed above but does not disclose inlets for suction.  However, Yu teaches a sander 200 with a sanding surface 204, 
17, wherein inlet openings 204C are arranged on the at least one processing surface 204 for suctioning off dust-laden dust air, where these inlet openings are flow-connected via a duct arrangement 202b to a suction connection 206 to which a suction device 300 can be connected.  
18.(as best understood) (Currently amended) The surface processing device according to Claim 17, further comprising an adjustment device [0026-0028] for adjusting effective flow cross-sections, with which inlet openings 204c of a first processing surface section (outer periphery) of the at least one processing surface and inlet openings  of at least a second processing surface section (inner periphery) of the at least one processing surface are flow-connected via 202b to the suction connection, so that a suction effect can be set or switched off (either the compressed air/suction is off or on which reads on ‘adjustment device.’  
19. (Currently amended) The surface processing device according to Claim 17, wherein.
Claims 13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Lukianoff-4887396.
Walker discloses the claimed invention, as detailed above, but does not teach an elastic/foam body (claim 13) or a body with an integral polishing/abrasive agent (claim 15).
	However, Lukianoff teaches a resilient/elastic sanding body 13 with integral/permanent abrasive agent 21 on outer surfaces (Abstract, col 2, line 54). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to form the block of Walker from a resilient/foam body with integral abrasive agent, as taught by Lukianoff, in order for the sanding body to be able to conform to various shaped and hard to get to areas of workpiece with a resilient/foam body  and wherein the abrasive is integral preent sandpaper from slipping, getting loose or tearing.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar hand abrading devices with curved shapes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
October 23, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723